DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 4, 6-23 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a step of increasing and/or reducing”. “and/or” is indefinite as it makes the scope of the claim unclear. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 8, 11, 12, 13, 14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (US Pub. No. 2007/0039888) in view of Lawrence et al. (USP 5958243). 

Claims 1, 4, 6, and 32: Ginzburg et al. teach a method of filtration wherein there is a first stage “permeation stage” and a second stage “relaxation stage” [0023]. During the permeation stage, membrane permeate is produced through the application of transmembrane pressure [0023]. The relaxation stage follows the permeation stage. During the relaxation stage transmembrane pressure is eliminated (reduced) (i.e. the permeation flow rate of the unit is adjusted to be 0.1 times or less than the permeation flow rate during the permeation stage) [0023]. The transmembrane pressure is the pressure “applied across the membrane walls which 
The membrane flux can be changed by “incremental or predicted effective amount[s] within a range of values” [0067].
The permeation stage/relaxation stage cycle operated over 2 days [0142]. The permeation cycle occurred in 10 minute intervals followed by 1 minute of relaxation wherein the permeation is stopped [0142]. Therefore, within a 0.5-24 hour period, the rate of transmembrane pressure application is reduced to 0 or about 0 at least once. They teach adding an activated sludge filterability enhancer such as a polymer or ferric chloride [0053]. This would be added to the feed to enhance filterability.
Ginzburg et al. do not teach the rate of pressure change when changing the transmembrane pressure.
Lawrence et al. teach a method of membrane filtration wherein there are at least two cycles, filtration and cleaning (abstract). Their method reduces or prevents formation of pressure spikes when switching from one cycle (or stage) to the other (abstract), therein reducing likelihood of damage to the membrane (abstract). Typically, when switching from one cycle to the other – wherein permeation flux stops and cleaning begins – large pressure spikes occur in response to opening and closing of valves (col. 2, lines 42-47) which damage membranes. Pressure control systems that can regulate the pressure change to smoothly change the pressure 
Further, it is clear that Lawrence et al. recognize the pressure fluctuation rate to be a result effective variable that is routinely optimized to prevent pressure spikes which result in membrane damage. In the Remarks filed 9/15/2020, Applicant states:

    PNG
    media_image1.png
    133
    667
    media_image1.png
    Greyscale

Applicant establishes the claimed pressure fluctuation rate range being 0.07 MPa/s or less (including the range of 0.05-0.07 MPa/s) as a common knowledge in the art. Choosing that particular rate of change would have been obvious to one of ordinary skill in the art at the time of the invention.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 7:  Lawrence et al. teach that the fluid contains a solute in the solvent (Col. 1, lines 17-42). Claim 7 does not actually recite any practically applied method steps. Claim 7 only recites formulas, calculations, and intended relationships among known variables associated with filtration (i.e. quantity of liquid, quantity of permeate, etc.). Claim 7 recites formulas determined by the Applicant to optimize the relationship of these variables and to optimize the filtration process without any criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the am bit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 8: the rejection enhancer would be added to the feed to enhance rejection at the membrane surface [0053].
Claims 11, 13, and 14: Ginzburg et al. do not teach the exact temperature of the water. However, they teach that the method is designed to treat fluids of various temperatures [0079, 0126, 0133, 0136, Claim 13]. The temperature of the water affects the rejection and filtration and is one of the well-known operating parameters that is optimized in order to control the flux and filtration properties. The temperature is clearly a result effective variable wherein one of ordinary skill in the art at the time of the invention would have found it obvious to heat the water to a desired temperature in order to have the best filtration outcome as needed. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, 
Claim 12: Claim 12 does not recite any manipulative method step. Claim 12 simply recites a desired relationship among variables for determining a constant, X, as is defined in Applicant’s terms. This is nothing more than a mental exercise in defining variables and their theoretical relationship.
Regarding Claim 32: Lawrence et al. recognize the pressure fluctuation rate to be a result effective variable that is routinely optimized to prevent pressure spikes which result in membrane damage. In the Remarks filed 9/15/2020, Applicant states:

    PNG
    media_image1.png
    133
    667
    media_image1.png
    Greyscale

The rate of change is clearly a result effective variable that the industry recognizes to be optimal at 0.07 MPa/s or less. 0.07 MPa/s or less includes the range of 0.05 MPa/s to 0.06 MPa/s. According to MPEP 2144.05, I., “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within .

Claims 9, 10, 17, 19, 20, 21, 22, 23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (US Pub. No. 2007/0039888) in view of Lawrence et al. (USP 5958243) and further in view of Kawakatsu et al. (US Pub. No. 2009/0266764).

Claims 9 and 10: Ginzburg et al. teach that there may be a train of filter units and that the permeate can be used to clean the membranes but do not teach the specifics of Claims 9 and 10 [0140]. 
Kawakatsu et al. teach a membrane unit wherein the primary side of the semipermeable membrane is constituted by multi-stage units communicating with each other, the diluted liquid containing the rejection performance enhancer is discharged from the primary side of an earlier-stage and fed to a later-sage, the enhancer is diluted with water which is the target of filtration [0019].
One of ordinary skill in the art would have found it obvious to reuse the rejected performance enhancer in order to extend the life of the enhancer and reduce cost of treatment.
Claim 17: The prior art of Claim 1 do not teach that the fluid being treated includes seawater.
Kawakatsu et al. teach that the water is sea water [0036].
The fluids being treated by Ginzburg et al. and Lawrence et al. are not particularly limited or critical.  One of ordinary skill in the art at the time of the invention would have found 
Claims 19, 20, 22, 30, and 31: Ginzburg et al. and Lawrence et al. do not teach a specific rejection performance enhancer. Ginzburg et al. teach that it may be a polymer, as is known in the art [0053].
Kawakatsu et al. teach a rejection performance enhancer for membrane filtration wherein the enhancer is polyakylene glycol  has a molecular weight of 2,000 to 6,000 [0018]. Kawakatsu et al. teach that the enhancer is useful for treating seawater, wherein it is obvious to use the generic filtration/relaxation method of Claim 1 to treat seawater. Kawakatsu et al. do not teach the removal ratio of a specific concentration of saline. However, the compound is the same at the same concentration and the method applied is the same as claimed. The concentration of the salt in the salt water is variable and given the same salt water concentration the removal ratio would be the same given the same method steps are taught as claimed. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use modify the combination of Claim 1 to include Kawakatsu et al.’s specific composition and method to try and treat all concentrations of saline or salt water because the prior art of claim 1 is viable to treat various types of fluids and treating seawater with Kawakatsu et al.’s performance enhancer would result in success as based on the prior art.
Claim 21: The prior art of Claim 1 does not teach the specifics of Claim 21.
Ginzburg et al. and Lawrence et al. do not teach a specific rejection performance enhancer. Ginzburg et al. teach that it may be a polymer, as is known in the art [0053].
Kawakatsu et al. teach a rejection performance enhancer for membrane filtration wherein the enhancer is polyakylene glycol has a molecular weight of 2,000 to 6,000 [0018]. Kawakatsu 
Kawakatsu et al. teach that the molecular weight is preferably from 2,000-6,000 [0020]. They do not specifically teach 10,000 to 100,000, an exceedingly large range.
	Kawakatsu et al. teach that if the chain exceeds 6,000 “there is the possibility that the flux through the nanofiltration membrane or the reverse osmosis membrane is decreased to a great degree”. While Kawakatsu et al. do not prefer the weight to be greater than 6,000, they in fact teach that values greater than 6,000 are known and possible but may result in nonpreferred results. See MPEP 2123 wherein “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 
Using a rejection enhancer as described and made obvious by Kawakatsu et al. would have been obvious in the art since it is recognized for success as a polymer enhancer and Ginzburg et al. suggest a polymer enhancer but fail to provide specifics.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
	They do not teach the removal ratio of a specific concentration of saline. However, the compound is the same at the same concentration and the method applied is the same as claimed. The concentration of the salt in the salt water is variable and given the same salt water concentration the removal ratio would be the same given the same method steps are taught as claimed. One of ordinary skill in the art at the time of the invention would have found it obvious to use Ginzburg et al., Lawrence et al., and Kawakatsu et al.’s method to try and treat all 
Claim 23: Ginzburg et al. and Lawrence et al. teach adding the enhancer wherein one of ordinary skill in the art at the time of the invention would have appreciated that prior to adding the enhancer, the fluid would beneficially be filtered without the enhancer as the enhancer could actually foul the membrane more than help when the enhancer is added too soon.
Ginzburg et al. teach measuring the flow rate, temperature [0126], and gathering process information including solids concentration (Claim 13). 
They do not teach the determination of when to add the enhancer.
Kawakatsu et al. teach that the enhancer is added as needed depending on fouling and permeation [0028, 0029, 0030]. This change would clearly be compared to conditions prior to the addition of the enhancer and prior to the build of the polarization layer. While they do not teach the specific comparison and conditions of Claim 23, the amount of rejection enhancer and when to add said enhancer are result effective variables that control the permeation and flux in response to build up on the membrane. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (US Pub. No. 2007/0039888) in view of Lawrence et al. (USP 5958243) and further in view of Thalmann (USP 5091085).

Claims 15 and 16: Ginzburg et al. and Lawrence et al. do not teach the specific membrane type or the pH conditions. It is well-known that membranes have certain pH tolerances that must be acknowledged in order to prevent membrane deterioration.
Thalmann et al. teach that spiralwound membranes typically have a pH tolerance of from 2-11 (col. 7, lines 25-40). Spiralwound membranes are typical, well-known membranes in the art wherein Ginzburg et al.’s and Lawrence et al.’s methods would readily be applied to Thalmann et al.’s membrane.It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the feed water to have a pH in the range of from 2-11, including ranges 4-7 and 5.5-6.8, in order to prevent membrane destruction.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (US Pub. No. 2007/0039888) in view of Lawrence et al. (USP 5958243) in further view of Jons et al. (USP 8496825).

Claim 18: the membrane design of Ginzburg et al. and Lawrence et al. are not particularly limited.
Jons et al. teach a spiral wound membrane comprising flat sheets (Fig. 1).
One of ordinary skill in the art at the time of the invention would have found it obvious to carry out Ginzburg et al. and Lawrence et al.’s method using a flat sheet spiral wound membrane .

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
As an initial matter, Applicant does not address the Ginzburg et al. reference in the Remarks filed 10/29/2020. Applicant addresses Lawrence et al. as one would the primary reference. However, Lawrence et al. is the secondary reference that is provided to demonstrate why one of ordinary skill in the art would use a rate of change when changing transmembrane pressure (taught by Ginzburg et al.). Therefore, the arguments do not appear to be commensurate in scope with the rejection.
The Remarks are addressed as they pertain to the current scope of the claims.
Applicant states that Lawrence teaches suppression of pressure fluctuation after switching between filtration/backwashing and that their present invention is in a state where feed pressure (i.e. positive pressure) is always applied”, that is there no backwashing pressure applied in the instant invention.
According to MPEP 2111.01, II., “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 
The claims do not preclude a backwashing step. The claims also do not require positive pressure applied the entire duration of the method. The claims only require:
Increasing and/or reducing, at least once in a 0.5 to 24 hour time period a feed pressure at a fluctuation rate of 0.05 MPa/s or more.
Wherein there is a first permeation rate and a second permeation rate, the first permeation rate is 0.1 times or less (i.e. including 0) of the second permeation rate.
Maintaining the first permeation flow rate for 10 seconds to 10 minutes.
Given that the first permeation rate can be 0, maintaining that 0 – or close to 0 rate – is clearly taught by Ginzburg et al. in the relaxation process as explained above. Lawrence simply teaches the rate of pressure change when changing the transmembrane pressure. The rate limitation specific range is also disclosed by Applicant as a range that is common practice in the art.
Applicant argues that their invention is “not merely an invention for controlling pressure changes in order to avoid damages to the membrane.” The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant refers to the attachment provided which depicts the flow rate change cycle on a graph (pressure/flow rate vs. time). This figure in addition to the chart parsing out the purported differences between the present invention and Lawrence are not persuasive.

In the table, Applicant attempts to distinguish the claims from Lawrence. Applicant states that the claims change the pressure at a rate when switching from a first permeation flow rate to a second and that Lawrence switches during backwashing to filtration and vice versa. There are no claim limitations precluding Lawrence’s teaching of when the pressure change occurs. The instant claims only require that there are two permeation rates and when switching from one permeation rate to the other, the rate of change is 0.05 MPa/s or more. Lawrence is provided to teach why the change of pressure occurs at a controlled rate.
Applicant’s “permeation flow rate (feed pressure)” box is not relevant to the claims as Lawrence is not provided to teach the backwashing/filtration cycles but simply a rate of change of pressure change when changing transmembrane pressure – taught by Ginzburg et al.
The rejections are maintained. The arguments are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778